Citation Nr: 9932043	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-23 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to June 1947.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision in 
which the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant filed an NOD in June 1997, and an SOC was issued by 
the RO in July 1997.  In August 1997, the appellant filed a 
substantive appeal.  The appellant did not request a personal 
hearing.  


FINDINGS OF FACT

1. The veteran died in August 1996.  The immediate cause of 
death listed on the death certificate was acute 
cardiorespiratory arrest, noted to have been due to, or as 
a consequence of, cardiogenic shock and atherosclerotic 
coronary artery disease.  

2. At the time of the veteran's death, he was service 
connected for residuals of a fracture of the right fibula 
and tibia with limitation of motion of the right ankle 
joint.  This disability was evaluated as 30 percent 
disabling, effective from October 1948.  

3. No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to 
service, or that his service-connected disability either 
caused, hastened, or contributed substantially or 
materially to cause his death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died on August [redacted], 1996.  The certificate of 
death reported the immediate cause of death as acute 
cardiorespiratory arrest, noted to have been due to, or as a 
consequence of, cardiogenic shock and atherosclerotic 
coronary artery disease.  The interval between the onset of 
the cardiorespiratory arrest and death was recorded as having 
been "minutes."  The interval between the atherosclerotic 
coronary artery disease and onset of death was recorded as 
"years."  

A review of the veteran's service medical records reflects 
that, while in the U.S. Navy, he suffered a compound fracture 
of the right tibia and fibula in January 1946 after being 
struck by an automobile.  A subsequent Report of Board of 
Medical Survey, dated in April 1947, determined the veteran 
to be unfit for further service as a result of the injury, 
and he was medically discharged.  The service medical records 
do not reflect any complaints, findings, or diagnosis 
pertinent to a heart-related disease or disorder.  

Thereafter, in a July 1947 rating action, the veteran was 
service connected for residuals of a compound fracture of the 
right fibula and tibia, with nonunion, shortening, and 
limited ankle motion (right leg disability).  He was granted 
a temporary total (100 percent) convalescent disability 
rating from the date of his discharge (June 1947).  In 
January 1948, following his period of convalescence, the 
veteran's disability rating was reduced from 100 percent to a 
schedular evaluation of 30 percent.  

In June 1970, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), dated in May 1970, in 
which he initiated a claim of service connection for 
hypertension.  The veteran asserted that his hypertension had 
been brought on by his inability to work due to his service-
connected right leg disability.  In a rating decision that 
same month, June 1970, the RO denied the veteran's claim. 

In July 1970, the veteran submitted an additional Statement 
in Support of Claim to the RO, in which he requested an 
increased rating for his service-connected right leg 
disorder.  The veteran noted that he had been advised by his 
doctor not to do any type of heavy work because of a heart 
condition.  

In September 1970, the veteran was medically examined for VA 
purposes.  In particular, a radiographic study of his chest 
revealed normal lung fields as well as heart and blood 
vessels.  The examiner's diagnosis was residuals of a 
fracture of the right tibia and fibula with bone graft.  

Subsequently, in May 1985, the veteran submitted to the RO a 
Statement in Support of Claim, dated in March 1985, in which 
he noted that he had suffered heart attacks in 1975 and 1976, 
and had later had triple heart by-pass surgery.  

In August 1996, the veteran submitted a Statement in Support 
of Claim to the RO, in which he filed a claim of service 
connection for a heart disorder, claimed as secondarily 
related to his service-connected right leg disability.  In 
addition, the veteran submitted a statement from M.R. 
Valenca, M.D., dated that same month.  Dr. Valenca noted that 
the veteran had a significant cardiac disability which 
greatly impaired his physical ability.  

The following month, September 1996, the appellant submitted 
an application for Dependency and Indemnity Compensation (VA 
Form 21-534), as the veteran's surviving spouse.  In addition 
to the application, the appellant submitted verification of 
the veteran's service, a death certificate, marriage 
certificate, and Application for Burial Benefits (VA Form 21-
530).  

In December 1996, the RO received medical records from the 
UHS Hospitals in Binghamton and Johnson City, New York, from 
the Tier Cardiology Group, dated in July and August 1996.  In 
particular, these records noted the veteran's treatment for 
cardiac-related disorders including severe aortic 
insufficiency, valvular and ischemic heart disease, 
atherosclerotic coronary artery disease, and severe dilated 
cardiomyopathy secondary to multiple factors.  

In April 1997, the RO received UHS Hospitals Johnson City 
medical records, as well as private treatment records, from 
Roy Gill, M.D., dated from October 1987 to February 1996.  
These records noted the veteran's treatment for congestive 
heart failure, end stage heart disease, aortic insufficiency, 
as well as coronary artery disease.  Treatment records, dated 
in November 1988 and February 1989, noted the veteran's 
report that he had increased his exercise activity and 
acquired an exercise bike because of less pain in his joints 
due to medication.  

In a May 1997 rating decision, the RO denied the appellant's 
claim for service connection for cause of the veteran's 
death.  

That same month, May 1997, the RO received additional records 
from Dr. Gill, which were essentially duplicative of those 
previously received, noting the same diagnostic findings.  In 
August 1997, the appellant filed a VA Form 9 (Appeal to the 
Board of Veteran's Appeals), in which she noted that the 
veteran's service-connected right leg disability had been 
very painful and as a result of this he did little if any 
exercise, thus making him more susceptible to heart disease.  

II.  Analysis

The first question which must be addressed in the appeal is 
whether a well-grounded claim for the cause of the veteran's 
death has been presented.  If not, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  As will be explained below, the Board finds 
that sufficient evidence to establish a well-grounded claim 
has not been submitted in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  

In reviewing the evidence of record, the Board notes that the 
veteran's service-connected compound fracture of the right 
tibia and fibula with nonunion, shortening, and limited ankle 
motion has not been implicated, in any medical record or 
medical statement, as directly causing his death.  In light 
of this, the regulations cited above require the Board to 
consider whether the veteran's service-connected disability 
was a contributory cause in his death.  This requires more 
than a showing that the disability was casually involved in 
producing death, but rather a showing that there was a causal 
connection.  

The evidence reflects that the disability/disease which 
caused the veteran's death was acute cardiorespiratory arrest 
due to cardiogenic shock and atherosclerotic coronary artery 
disease.  As previously noted, the evidence does not reflect 
that any form of heart disease was present during service, or 
within one year after service.  In addition, there has been 
no competent medical evidence presented which establishes a 
nexus between the veteran's only service-connected disability 
(residuals of a compound fracture of the tibia and fibula) 
and the onset of acute cardiorespiratory arrest, cardiogenic 
shock, or atherosclerotic coronary artery disease.  The Board 
also notes the appellant's expressed belief that the 
veteran's service-connected right leg disability made him 
more susceptible to heart disease as a result of his 
inability to exercise and hastened the onset of his death.  
In this instance, we must observe that we find no medical 
evidence of record to substantiate the appellant's claim.  
Thus, the appellant's contentions in this regard do not 
provide a basis for relating the veteran's death to service. 

We are aware of the appellant's sincere belief that the 
veteran's death was related in some way to his service-
connected disability.  As noted above, evidentiary assertions 
by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but an 
exception to that rule is where the evidentiary assertion is 
beyond the competence of the person making it.  In this case, 
the appellant is the only person who has related the 
veteran's death to his service-connected disability, or 
otherwise to service.  She, however, has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's service-connected disability and the events 
leading to his death, or to link his fatal illness to 
service.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).

The Board recognizes the late veteran's exemplary service 
during the Second World War.  However, our decision in this 
matter must be based upon the evidence of record.  In view of 
the foregoing, and deeply sympathetic to the appellant's 
loss, the Board finds a lack of competent medical evidence 
linking the cause of the veteran's death to either his 
service or his service-connected compound fracture of the 
tibia and fibula residuals, and the appellant's claim must 
therefore be denied as not well grounded.

ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

